Order entered March 5, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00940-CR

                          DAMIAN MEDINA BUENO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F17-58187-I

                                          ORDER
       Before the Court is the State’s March 4, 2019 second motion to extend the time to file its

brief. We GRANT the motion and ORDER the State’s brief filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE